FILED
                             NOT FOR PUBLICATION                            MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMBAR WIBOWO,                                     No. 06-72334

               Petitioner,                        Agency No. A079-643-138

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ambar Wibowo, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

         Even if Wibowo timely filed his asylum application, substantial evidence

supports the agency’s conclusion that Wibowo did not establish that he was or

would be persecuted on account of an actual or imputed political opinion. See INS

v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); see also Sangha v. INS, 103 F.3d

1482, 1489-91 (9th Cir. 1997). Accordingly, Wibowo’s asylum and withholding

of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir.

2005).

         Finally, substantial evidence supports the agency’s denial of CAT relief

because Wibowo failed to establish it is more likely than not that he would be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1068.

         PETITION FOR REVIEW DENIED.




                                            2                                   06-72334